DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Gary McFaline (Reg. No. 68432) on 11/10/2021.
	
The claims have been amended as follows:

Listing of Claims:

(Currently Amended)  An externally powered cold key load system, comprising:
a key loader; 
a variable voltage power module configured to provide a variable output voltage which is sufficient to perform multiple cold key fills before requiring a recharge of the variable voltage power module; and 
a connector configured to connect the key loader to the variable voltage power module and the variable voltage power module to the cryptographic computer;
wherein the variable voltage power module comprises a rechargeable battery pack capable of supplying 18 Vdc at 30 A and having an energy storage capacity of about 6 Ampere Hours.

(Canceled)  
(Currently Amended)  The externally powered cold key load system according to claim 1 
11. 	(Currently Amended) The externally powered cold key load system according to claim 1 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Mon-Fri 8:30 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/VOLVICK DEROSE/
Primary Examiner, Art Unit 2187